DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended to read as follows: 
“A sensor assembly comprising: 
a first sensor window defining a first plane; 
a second sensor window fixed relative to the first sensor window and defining a second plane different than the first plane; 
a nozzle positioned to deliver fluid to the first and second sensor windows; 

wherein the nozzle is translatable along a first axis, rotatable about the first axis, and rotatable about a second axis transverse to the first axis; 
a solenoid coil extending circumferentially around the first axis;
the nozzle includes an armature positioned to be magnetically acted upon by the solenoid coil; 
wherein the armature is fixed relative to the nozzle and translatable with the nozzle along the first axis when magnetically acted upon by the solenoid coil.” 

This amendment is made to overcome a potential 35 U.S.C. 112(b) issue regarding antecedent basis for the phrase “the first axis”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires a sensor assembly with two sensor windows in different planes and having a nozzle that is rotatable along a first axis, as second axis that is transverse to the first axis, and translatable along a first axis. The nozzle also requires a armature fixed to the nozzle that can be magnetically acted upon by the solenoid coil in order to translate the nozzle and armature. Accordingly, the closest prior art of record remains that recited within the previous action. Previously cited reference Bialetzki, which provides a teaching regarding solenoids for nozzle, fails to teach the amended portions of claim 1 with respect to the nozzle and solenoid configuration. Specifically, Bialetzki does not disclose the solenoid capable of making the nozzle translate while providing the armature fixed to the nozzle. Newly cited references Wang (CN108973948A), Lee (KR200151413Y1) discloses a solenoid and nozzle configuration (see Wang Figs.1-4, Lee Figs.1-2), however such configuration is not meant for translating the nozzle and armature, rather it is utilized for opening and closing the nozzle outlet. Hueber (EP0102306A2) discloses a solenoid and nozzle configuration that allows for movement of a nozzle, however the configuration does not fix the armature to the nozzle (see Fig.1 & 3). Alternatively, Hueber discloses other embodiments with similar capabilities to Wang and Lee (see Figs.6-8). Hummel (DE102007014750A1) discloses a nozzle with a stator and rotor configuration (best seen Fig.2) that allows for rotatable adjustment of a nozzle for extension purposes. However, Hummel does not disclose a solenoid and armature configuration for translation. There appears to be no other prior art, on the record, which teaches or suggest the entirety of claim 1. Zhao (CN108216130A) discloses a nozzle and solenoid configuration (Fig.3) wherein an armature (combination of refs 1-14 & 1-7) is fixed to the nozzle for movement of the nozzle. However, the nozzle and solenoid configuration are not as claimed in claim 1, and providing such a configuration would disable the ability of the nozzle to be adjusted across the range of the target to be cleaned. Thus, one of ordinary skill in the art would find it obvious to perform such a modification. Accordingly, there is no prior art, on the record, which would provide one of ordinary skill in the art with reasonable motivation to perform a modification to previously cited references Frederick or Sakai to render the invention of claim 1 obvious. Thus, claims 1-14 & 16-21 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711